DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement among the inventions, as set forth in the Office action mailed on 10/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/28/21 is withdrawn.  Claims 18-20, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a spin-sensitive ultraviolet light based device comprising all wherein electrons supplied through the first and second electrodes are spin- polarized by the Gd doped ZnO nanostructure, and wherein polarized ultraviolet light emitted or received by the Gd doped ZnO nanostructure is correlated with the spin-polarized electrons” of Claim 1, “wherein electrons supplied through the first and second electrodes are spin- polarized by the rare element doped ZnO nanostructure, and wherein polarized ultraviolet light emitted or received by the rare earth doped ZnO nanostructure is correlated with the spin-polarized electrons” of Claim 11, and “providing an electrical current to a spin-sensitive ultraviolet light-based device; spin-polarizing electrons, based on the information, with an n-type Gd doped ZnO nanostructure grown on a GaN layer in the spin-sensitive ultraviolet light-based device; generating polarized ultraviolet light in the n-type Gd doped ZnO nanostructure, based on the spin-polarized electrons; and sending, in a wireless manner, the polarized ultraviolet light containing the information” of Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roqan et al. (US Patent Application Publication No. 2020/0168822) teaches similar structure/materials to the present application but shares an inventive entity with the present application.
Schmidt et al. (US Patent Application Publication No. 2019/0010395) teaches similar structure/materials to the present application, but does not teach any details regarding spin and correlation between light emission and spin of electrons.
Xiaojun Wei, Wei Wang, and Kezheng Chen, ZnO:Er,Yb,Gd Particles Designed for Magnetic-Fluorescent Imaging and Near-Infrared Light Triggered Photodynamic Therapy, J. Phys. Chem. C 2013, 117, 45, 23716–23729, teaches similar structure/materials to the present application, but does not teach any details regarding spin and correlation between light emission and spin of electrons.
Yang Liu, Mingming Jiang, Gaohang He, Shunfang Li, Zhenzhong Zhang, Binghui Li, Haifeng Zhao, Chongxin Shan, and Dezhen Shen, Wavelength-Tunable Ultraviolet Electroluminescence from Ga-Doped ZnO Microwires, ACS Appl. Mater. Interfaces 2017, 9, 46, 40743–40751, teaches similar structure/materials to the present application, but does not teach any details regarding spin and correlation between light emission and spin of electrons.
O. Lupan, T. Pauporté, B. Viana, I. M. Tiginyanu, V. V. Ursaki, and R. Cortès, Epitaxial Electrodeposition of ZnO Nanowire Arrays on p-GaN for Efficient UV-Light-Emitting Diode Fabrication, ACS Appl. Mater. Interfaces 2010, 2, 7, 2083–2090, teaches similar structure/materials to the present application, but does not teach any details regarding spin and correlation between light emission and spin of electrons.
Geun Chul Park, Soo Min Hwang, Seung Muk Lee, Jun Hyuk Choi, Keun Man Song, Hyun You Kim, Hyun-Suk Kim, Sung-Jin Eum, Seung-Boo Jung, Jun Hyung Lim & Jinho Joo, Hydrothermally Grown In-doped ZnO Nanorods on p-GaN Films for Color-tunable Heterojunction Light-emitting-diodes, Scientific Reports volume 5, Article number: 10410 (2015), teaches similar structure/materials to the present application, but does not teach any details regarding spin and correlation between light emission and spin of electrons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891